EXHIBIT 10.3

SECOND AMENDMENT TO LETTER AGREEMENT



     This Second Amendment to Letter Agreement (the "Amendment") is made
effective as of April 26, 2010, by and between Neiman Marcus, Inc., a Delaware
corporation (the "Company") and Burton M. Tansky ("Tansky").



W I T N E S S E T H:



     

WHEREAS, the Company and Tansky entered into a letter agreement dated October 4,
2005, regarding the opportunity to acquire shares and options (the "Letter
Agreement");





     

WHEREAS, at the time of the Letter Agreement, Tansky held non-qualified stock
options of The Neiman Marcus Group, Inc. (the "Rollover Options") which were
evidenced by Non-Qualified Stock Option Agreements (the "Rollover Agreements");





     

WHEREAS, the Letter Agreement provided for the assumption and adjustment of the
Rollover Options (the "Newco Options");





     

WHEREAS, the Newco Options are evidenced by the Rollover Agreements as amended
by the Letter Agreement;





     

WHEREAS, the Letter Agreement was amended effective January 1, 2009; and





     

WHEREAS, the Company desires to amend the Letter Agreement with regard to the
period of exercisability of the Newco Options following Tansky's termination of
employment in certain circumstances in a manner that will not be treated as an
extension of a stock right pursuant to Treasury Regulation Section
1.409A-1(b)(5)(v)(C)(1);





     

NOW, THEREFORE, in consideration of the premises, the parties do hereby agree as
follows:





     

1.     Section 3 of the Letter Agreement is hereby amended by the addition of
the following as subsection (f) to the end thereof:





 

(f)

in the event that Tansky's employment with NMG terminates for any reason other
than Cause (as defined in the October 6, 2005 Employment Agreement, as amended,
between Tansky, NMG, Newton Acquisition Merger Sub, Inc., and the Company), the
Newco Options will remain outstanding and exercisable until the tenth (10th)
anniversary of the original date of grant of the Rollover Options.



     

2     Except as otherwise specifically set forth herein, all other terms and
conditions of the Letter Agreement shall remain in full force and effect.





     

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.





 

NEIMAN MARCUS, INC.

       

By:

  /s/  Nelson A. Bangs





Its:

Senior Vice President

         

  /s/  Burton M. Tansky





       

